TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00818-CV


                                         C. R., Appellant

                                                 v.

                                  The State of Texas, Appellee


                FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY
        NO. C-1-MH-15-002399, HONORABLE GUY S. HERMAN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Vic Rogers, as father and next friend of the proposed patient C.R., has filed

an unopposed motion to dismiss this appeal. We grant the motion and dismiss the appeal. See Tex.

R. App. P. 42.1(a)(1).



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Field

Dismissed on Appellant’s Motion

Filed: January 13, 2016